REYNOLDS J.
OPINION
Under rule II of this court it is the imperative duty of the clerks of the district courts, when an order of appeal has been granted to this court and the appeal perfected by the filing of an appeal bond, to send to the clerk of this court, at Shreveport, Louisiana, before the delay for doing so expires, all the pleadings, evidence and documents filed in the case, together with a certified copy of the minutes of the court in the ease, and with a certificate, under his seal of office, that the record as thus made up is true and correct, and covered, fastened or bound as prescribed by said rule.
The answer of- respondent Swett admitting that in the case in question he had not complied with the rule and the reasons assigned by him not being a legal excuse *87therefor, the rule, as to him, is made absolute.
Relator also asked that the stenographer and clerk show cause why they should not transmit to this court a verified bill of the cost of the taking down in shorthand and writing out in longhand the testimony in question.
This court is one of appellate jurisdiction only, and could only consider the correctness of the bill in question or the legality of the fees demanded after those questions had been presented to and adjudged by the district court.
It is, therefore, ordered that quo ad respondent B. S. Swett the rule be made absolute and that he transmit to the clerk of this court to be filed here as a part of the record on appeal in the case of Sidney Graham vs. M. T. McCrory, No. 2814 on the docket of this court, the testimony taken down in shorthand and written out in longhand by the stenographer on the trial of said case in the district court and filed in the clerk’s office.
It is further ordered that quo ad respondent A. H. O’Quinn the rule be discharged.
It is further ordered relator’s demand that the stenographer and clerk transmit to this court a verified bill of the fees demanded for the taking down in shorthand and writing out in longhand of the testimony in question and that this court pass upon the correctness and legality thereof be denied.